
	

115 S3080 IS: Food Security, Housing, and Sanitation Improvements in Rural, Remote, and Frontier Areas Act of 2018
U.S. Senate
2018-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3080
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2018
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To reauthorize certain agricultural programs through 2023, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Food Security, Housing, and Sanitation Improvements in Rural, Remote, and Frontier Areas Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Food Security Sec. 101. Micro-grants for food security. Sec. 102. Commodity distribution program. Sec. 103. Food distribution program on Indian reservations. Sec. 104. Service of traditional foods in public facilities. TITLE II—Conservation Sec. 201. Environmental quality incentives program. Sec. 202. Agricultural conservation easement program. TITLE III—Trade Sec. 301. Market access programs. Sec. 302. Foreign market development cooperator program. TITLE IV—Rural Development Sec. 401. Inclusion of satellite in rural broadband services. Sec. 402. Value-added agricultural product market development grants. Sec. 403. Water, waste disposal, and wastewater facility grants. Sec. 404. Emergency and imminent community water assistance grant program. Sec. 405. Water systems for rural and native villages in Alaska. Sec. 406. Household water well systems in rural areas grants. Sec. 407. Locally or regionally produced agricultural food products. Sec. 408. Rural microentrepreneur assistance program. TITLE V—Research Sec. 501. Commodity promotion, research, and information. Sec. 502. Agricultural research support in certain States. Sec. 503. Sustainable agriculture research and education. TITLE VI—Horticulture and Organics Sec. 601. National organic certification cost share program. Sec. 602. Farmers' market and local food promotion program. Sec. 603. Modification of specialty crop block grant minimum amount. Sec. 604. National Organic Program. TITLE VII—Miscellaneous Sec. 701. Supplemental agricultural disaster assistance. Sec. 702. Fisheries. Sec. 703. Geographically disadvantaged farmers and ranchers. Sec. 704. Inclusion of reindeer under Federal Meat Inspection Act. Sec. 705. Tribal uninhabitable housing improvement program.  IFood Security 101.Micro-grants for food securityThe Food, Conservation, and Energy Act of 2008 is amended by inserting after section 4405 (7 U.S.C. 7517) the following:
				
					4406.Micro-grants for food security
 (a)PurposeThe purpose of this section is to increase the quantity and quality of locally grown food through small-scale gardening, herding, and livestock operations in food insecure communities in areas of the United States that have significant levels of food insecurity and import a significant quantity of food.
 (b)DefinitionsIn this section: (1)Eligible entity The term eligible entity means an entity that—
 (A)is— (i)an individual;
 (ii)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) or a consortium of Indian tribes;
 (iii)a nonprofit organization engaged in increasing food security, as determined by the Secretary, including—
 (I)a religious organization; (II)a food bank; and
 (III)a food pantry; (iv)a federally funded educational facility, including—
 (I)a Head Start program or an Early Head Start program carried out under the Head Start Act (42 U.S.C. 9831 et seq.);
 (II)a public elementary school or public secondary school; (III)a public institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));
 (IV)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))); and
 (V)a job training program; or (v)a local or Tribal government that may not levy local taxes under State or Federal law; and
 (B)is located in an eligible State. (2)Eligible StateThe term eligible State means—
 (A)the State of Alaska; (B)the State of Hawaii;
 (C)American Samoa; (D)the Commonwealth of the Northern Mariana Islands;
 (E)the Commonwealth of Puerto Rico; (F)the Federated States of Micronesia;
 (G)Guam; (H)the Republic of the Marshall Islands;
 (I)the Republic of Palau; and (J)the United States Virgin Islands.
 (c)EstablishmentThe Secretary shall distribute funds to the agricultural department or agency of each eligible State for the competitive distribution of subgrants to eligible entities to increase the quantity and quality of locally grown food in food insecure communities, including through small-scale gardening, herding, and livestock operations.
						(d)Distribution of funds
 (1)In generalOf the amount made available under subsection (g), the Secretary shall distribute— (A)40 percent to the State of Alaska;
 (B)40 percent to the State of Hawaii; and
 (C)2.5 percent to each insular area described in subparagraphs (C) through (J) of subsection (b)(2). (2)Carryover of fundsFunds distributed under paragraph (1) shall remain available until expended.
 (3)Administrative fundsAn eligible State that receives funds under paragraph (1) may use not more than 3 percent of those funds—
 (A)to administer the competition for providing subgrants to eligible entities in that eligible State;
 (B)to provide oversight of the subgrant recipients in that eligible State; and (C)to collect data and submit a report to the Secretary under subsection (f)(2).
								(e)Subgrants to eligible entities
							(1)Amount of subgrants
 (A)In generalThe amount of a subgrant to an eligible entity under this section shall be— (i)in the case of an eligible entity that is an individual, not greater than $5,000 per year; and
 (ii)in the case of an eligible entity described in clauses (ii) through (v) of subsection (b)(1)(A), not greater than $10,000 per year.
 (B)Matching requirementAs a condition of receiving a subgrant under this section, an eligible entity shall provide funds equal to 10 percent of the amount received by the eligible entity under the subgrant, to be derived from non-Federal sources.
 (C)Carryover of fundsFunds received by an eligible entity that is awarded a subgrant under this section shall remain available until expended.
 (2)PriorityIn carrying out the competitive distribution of subgrants under subsection (c), an eligible State may give priority to an eligible entity that—
 (A)has not previously received a subgrant under this section; or
 (B)is located in a community or region in that eligible State with the highest degree of food insecurity, as determined by the agricultural department or agency of the eligible State.
 (3)ProjectsAn eligible State may provide subgrants to 2 or more eligible entities to carry out the same project.
 (4)Use of subgrant funds by eligible entitiesAn eligible entity that receives a subgrant under this section shall use the funds to engage in activities that will increase the quantity and quality of locally grown food, including by—
 (A)purchasing gardening tools or equipment, soil, soil amendments, seeds, plants, animals, canning equipment, refrigeration, or other items necessary to grow and store food;
 (B)purchasing or building composting units; (C)purchasing or building towers designed to grow leafy green vegetables;
 (D)expanding an area under cultivation or engaging in other activities necessary to be eligible to receive funding under the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) for a high tunnel;
 (E)engaging in an activity that extends the growing season; (F)starting or expanding hydroponic and aeroponic farming of any scale;
 (G)building, buying, erecting, or repairing fencing for livestock, poultry, or reindeer; (H)purchasing and equipping a slaughter and processing facility approved by the Secretary;
 (I)travelling to participate in agricultural education provided by— (i)a State cooperative extension service;
 (ii)a land-grant college or university (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103));
 (iii)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)));
 (iv)an Alaska Native-serving institution or a Native Hawaiian-serving institution (as those terms are defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))); or
 (v)a Federal or State agency; (J)paying for shipping of purchased items relating to increasing food security;
 (K)creating or expanding avenues for— (i)the sale of food commodities, specialty crops, and meats that are grown by the eligible entity for sale in the local community; or
 (ii)the availability of fresh, locally grown, and nutritious food; and (L)engaging in other activities relating to increasing food security (including subsistence), as determined by the Secretary.
 (5)Eligibility for other financial assistanceAn eligible entity shall not be ineligible to receive financial assistance under another program administered by the Secretary as a result of receiving a subgrant under this section.
							(f)Reporting requirement
 (1)Subgrant recipientsAs a condition of receiving a subgrant under this section, an eligible entity shall submit to the eligible State in which the eligible entity is located a report—
 (A)as soon as practicable after the end of the project; and (B)that describes the quantity of food grown and the number of people fed as a result of the subgrant.
 (2)Report to the SecretaryNot later than 120 days after the date on which an eligible State receives a report from each eligible entity in that State under paragraph (1), the eligible State shall submit to the Secretary a report that describes, in the aggregate, the information and data contained in the reports received from those eligible entities.
 (g)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2019 and each fiscal year thereafter.
 (h)Effective dateThis section takes effect on the date of enactment of the Food Security, Housing, and Sanitation Improvements in Rural, Remote, and Frontier Areas Act of 2018..
 102.Commodity distribution programSection 4 of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended in the first sentence by striking 2018 and inserting 2023.
 103.Food distribution program on Indian reservationsSection 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)) is amended— (1)by striking paragraph (5) and inserting the following:
					
 (5)Traditional food purchasesSubject to the availability of appropriations to carry out this paragraph, the Secretary shall purchase, subject to availability, bison meat, reindeer meat, wild salmon, and other traditional indigenous foods for recipients of food distributed under this subsection, including—
 (A)bison meat and reindeer meat from— (i)Native American bison or reindeer producers; and
 (ii)producer-owned cooperatives of bison and reindeer ranchers; (B)wild salmon from an eligible entity described in section 305(i)(1)(D) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(i)(1)(D));
 (C)blue cornmeal; and (D)wild rice.; and
 (2)in paragraph (6)(F), by striking $5,000,000 for each of fiscal years 2008 through 2018 and inserting $10,000,000 for each of fiscal years 2019 through 2023. 104.Service of traditional foods in public facilitiesSection 4033 of the Agricultural Act of 2014 (25 U.S.C. 1685) is amended—
 (1)in subsection (c), by striking that primarily serve Indians; and (2)in subsection (d)(1), by striking and a tribal organization and inserting a tribal organization, a State, a county or county equivalent, a local government, an operator of a food service program, and an entity or person authorized to facilitate the donation, storage, preparation, or serving of traditional food by the operator of a food service program.
				IIConservation
			201.Environmental quality incentives program
				(a)Establishment and administration
 (1)EstablishmentSection 1240B(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(a)) is amended by striking 2019 and inserting 2023. (2)Allocation of fundingSection 1240B(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(f)) is amended by striking 2018 each place it appears and inserting 2023.
 (b)Limitation on paymentsSection 1240G of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended by striking 2018 and inserting 2023. (c)Conservation innovation grants and paymentsSection 1240H(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(b)(2)) is amended by striking 2018 and inserting 2023.
 (d)Annual fundingSection 1241(a)(5)(E) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(5)(E)) is amended by striking 2019 and inserting 2023.
				202.Agricultural conservation easement program
 (a)In generalSection 1241(a)(2)(E) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(2)(E)) is amended by striking fiscal year 2018 and inserting each of fiscal years 2018 through 2023.
 (b)Availability of fundsSection 1241(b) of the Food Security Act of 1985 (16 U.S.C. 3841(b)) is amended by striking 2018 and inserting 2023. IIITrade 301.Market access programsSection 211(c)(1)(A) of the Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is amended by striking $90,000,000 and all that follows through 2018, and inserting $200,000,000 for fiscal year 2019 and each fiscal year thereafter,.
 302.Foreign market development cooperator programSection 703(a) of the Agricultural Trade Act of 1978 (7 U.S.C. 5723(a)) is amended by striking 2018 and inserting 2023. IVRural Development 401.Inclusion of satellite in rural broadband servicesSection 601(b)(1) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(b)(1)) is amended—
 (1)by striking The term and inserting the following:  (A)In generalThe term; and
 (2)by adding at the end the following:  (B)InclusionThe term broadband service includes a satellite project or technology with the capacity described in subparagraph (A), as determined by the Secretary..
 402.Value-added agricultural product market development grantsSection 231(b)(7) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)(7)) is amended—
 (1)in subparagraph (A), by inserting and on the date of enactment of the Food Security, Housing, and Sanitation Improvements in Rural, Remote, and Frontier Areas Act of 2018, after 2014,; and
 (2)in subparagraph (B), by striking 2018 and inserting 2023. 403.Water, waste disposal, and wastewater facility grantsSection 306(a)(2)(B)(vii) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(2)(B)(vii)) is amended by striking 2018 and inserting 2023.
 404.Emergency and imminent community water assistance grant programSection 306A(i)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926a(i)(2)) is amended by striking 2018 and inserting 2023.
 405.Water systems for rural and native villages in AlaskaSection 306D(d)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926d(d)(1)) is amended by striking 2018 and inserting 2023.
 406.Household water well systems in rural areas grantsSection 306E(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e(d)) is amended by striking 2018 and inserting 2023.
 407.Locally or regionally produced agricultural food productsSection 310B(g)(9)(B)(iv)(I) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(9)(B)(iv)(I)) is amended by striking 2018 and inserting 2023.
 408.Rural microentrepreneur assistance programSection 379E(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s(d)) is amended— (1)in paragraph (1)(C), by striking 2018 and inserting 2023; and
 (2)in paragraph (2), by striking 2018 and inserting 2023. VResearch 501.Commodity promotion, research, and informationSection 513(1) of the Federal Agricultural Improvement and Reform Act of 1996 (7 U.S.C. 7412(1)) is amended—
 (1)in subparagraph (A), by inserting (including peonies) after horticultural; (2)in subparagraph (B), by striking livestock; and inserting livestock (including reindeer);;
 (3)by redesignating subparagraphs (E) through (G) as subparagraphs (F) through (H), respectively; and (4)by inserting after subparagraph (D) the following:
					
 (E)products derived from wild salmon;. 502.Agricultural research support in certain StatesSection 1405 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3121) is amended—
 (1)in the matter preceding paragraph (1)— (A)by striking sciences, and the Secretary, in carrying out the Secretary's responsibilities, and inserting the following:
						
 sciences.(b)RequirementsIn carrying out the responsibilities of the Secretary under this section, the Secretary; and (B)by striking The Department and inserting the following:
						
 (a)Designation of Department as lead agencyThe Department; (2)in subsection (b) (as so designated)—
 (A)in paragraph (11), by striking and at the end; (B)by redesignating paragraph (12) as paragraph (13); and
 (C)by inserting before paragraph (13) (as so redesignated) the following:  (12)provide direct, place-based assistance to 1862 Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)) and State agricultural agencies in States that do not have Agricultural Research Service facilities—
 (A)to address the research priorities of those States, such as invasive plant species and insects that cause significant impacts to agriculture, aquaculture, and communities in the States; and
 (B)to assist in the development of specialty and horticultural crops to increase food security and expand marketing opportunities for small farmers; and; and
 (3)by adding at the end the following:  (c)Planning reportNot later than 60 days after the date of enactment of this subsection, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the plans of the Secretary to provide the assistance required under subsection (b)(12)..
				503.Sustainable agriculture research and education
 (a)Best utilization of biological applicationsSection 1624 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5814) is amended in the first sentence by striking 2018and inserting 2023.
 (b)Integrated management systemsSection 1627(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5821(d)) is amended by striking 2018 and inserting 2023.
 (c)Sustainable agriculture technology development and transfer programSection 1628(f)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5831(f)(2)) is amended by striking 2018 and inserting 2023.
 (d)National training programSection 1629(i) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5832(i)) is amended by striking 2018 and inserting 2023.
				VIHorticulture and Organics
 601.National organic certification cost share programSection 10606(d)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523(d)(1)) is amended—
 (1)in the paragraph heading, by striking 2018 and inserting 2023; and (2)by striking 2018 and inserting 2023.
 602.Farmers' market and local food promotion programSection 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended— (1)in subsection (a), by striking eligible entities and inserting States;
 (2)by redesignating subsections (c) through (g) as subsections (d) through (h), respectively; (3)by inserting after subsection (b) the following:
					
						(c)Grants; subgrants
 (1)In generalThe Secretary shall provide an equal grant to the agricultural agency of each State to award subgrants under this section.
 (2)SubgrantsEach State agricultural agency shall provide subgrants to eligible entities on a competitive basis to achieve the purposes described in subsection (b).;
 (4)in subsection (d) (as redesignated by paragraph (2)), in the matter preceding paragraph (1), by striking grant and inserting subgrant;
 (5)in subsection (f) (as redesignated by paragraph (2)), in the matter preceding paragraph (1), by striking In providing and all that follows through applications and inserting In providing subgrants under the Program, a State agricultural agency shall give priority to applications;
 (6)in subsection (g) (as redesignated by paragraph (2)), by striking grant each place it appears and inserting subgrant; and (7)in subsection (h) (as redesignated by paragraph (2))—
 (A)in paragraph (1)(D), by striking 2018 and inserting 2023; (B)in paragraph (3), by striking $10,000,000 for each of fiscal years 2014 through 2018 and inserting $50,000,000 for each of fiscal years 2019 through 2023; and
 (C)in paragraph (4), in the matter preceding subparagraph (A), by striking year— and inserting year, each State agricultural agency shall ensure—. 603.Modification of specialty crop block grant minimum amountSection 101(c)(1) of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465) is amended by striking $100,000 and inserting $500,000.
 604.National Organic ProgramSection 2123(b)(6) of the Organic Foods Production Act of 1990 (7 U.S.C. 6522(b)(6)) is amended by striking 2018 and inserting 2023.
			VIIMiscellaneous
 701.Supplemental agricultural disaster assistanceSection 531(a)(12) of the Federal Crop Insurance Act (7 U.S.C. 1531(a)(12)) is amended— (1)in subparagraph (F), by striking and at the end;
 (2)by redesignating subparagraph (G) as subparagraph (H); and (3)by inserting after subparagraph (F) the following:
					
 (G)reindeer raised for food by members of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and.
				702.Fisheries
 (a)Definition of wild fishSection 281(7)(B) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638(7)(B)) is amended— (1)by striking ‘‘includes a fillet’’ and inserting the following:
						
 includes—(i)a fillet; (2)in clause (i) (as so designated), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (ii)(I)whole cooked king crab and whole cooked tanner crab; and
 (II)sections of cooked king crab and cooked tanner crab.. (b)Genetically engineered salmon (1)Market name for genetically engineered salmon (A)In generalNotwithstanding any other provision of law, for purposes of applying the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the acceptable market name of any salmon that is genetically engineered shall include the words Genetically Engineered or GE before the existing acceptable market name.
 (B)DefinitionFor purposes of this subsection, salmon is genetically engineered if it has been modified by recombinant DNA (rDNA) techniques, including the entire lineage of salmon that contain the rDNA modification.
						(2)Third-party review of certain salmon approval
 (A)Independent scientific organization review and reportThe Secretary of Health and Human Services (referred to in this paragraph as the Secretary) shall ensure that the National Academy of Sciences, or a similar independent scientific and technical advisory organization, conducts a review of, and submits to the Secretary a report on—
 (i)the environmental assessment carried out by the Food and Drug Administration and released on November 12, 2015, in support of approval of the new animal drug application under section 512 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b) with respect to AquAdvantage Salmon, taking into account the impact of AquAdvantage Salmon on wild stocks of salmon and related wild ecosystems; and
 (ii)each environmental assessment carried out by the Food and Drug Administration in support of an approval of a new animal drug application under section 512 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b) related to a genetically engineered finfish intended for human consumption.
 (B)Second FDA environmental assessmentAfter receipt of a report under clause (i) or (ii) of subparagraph (A), the Secretary shall conduct a second environmental assessment with respect to approval of the application described in clause (i) or (ii) of that subparagraph, taking into account the findings in that report.
 (C)Effective date of approvalNotwithstanding any other provision of law, the approval of a new animal drug application with respect to which review of an environmental assessment is required under subparagraph (A) shall not take effect until the Secretary completes a second environmental assessment under subparagraph (B).
						(c)Definition of fish
 (1)In generalThe Secretary shall revise any regulation relating to the definition of the term fish to ensure that the definition includes any aquatic gilled animal, and any mollusk, crustacean, or other invertebrate, that exists in the wild or is produced under controlled conditions in ponds, lakes, streams, or similar holding areas.
 (2)Agricultural creditSection 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)) is amended— (A)in paragraph (1), by striking in, fish farming and inserting the following:
							
 in—(A)fish farming; and (B)in the case of assistance under subtitle B, commercial fishing; and
 (B)in paragraph (2), by striking shall and all that follows through the period at the end and inserting the following:  includes—(A)fish farming; and (B)in the case of assistance under subtitle B, commercial fishing..
 (d)Organic certification of wild seafoodSection 2107(c) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 6506(c)) is amended—
 (1)in paragraph (1), by inserting harvested in a sustainable manner under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) after seafood;
 (2)by striking the subsection designation and heading and all that follows through requiring in paragraph (1) and inserting the following:  (c)Wild seafoodNotwithstanding the requirement under subsection (a)(1)(A) that; and
 (3)by striking paragraph (2). 703.Geographically disadvantaged farmers and ranchersSection 1621(d) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8792(d)) is amended—
 (1)by striking There are and all that follows through necessary and inserting There is authorized to be appropriated $15,000,000; and (2)by striking 2009 and inserting 2019.
				704.Inclusion of reindeer under Federal Meat Inspection Act
 Section 1(w) of the Federal Meat Inspection Act (21 U.S.C. 601(w)) is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)reindeer;.
 705.Tribal uninhabitable housing improvement programTitle V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.) is amended by adding at the end the following:
				
					545.Tribal uninhabitable housing improvement program
 (a)DefinitionsIn this section— (1)the term eligible entity means an Indian tribe or a tribal organization located in a rural area that has high levels of overcrowded housing and homelessness; and
 (2)the term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Educational Assistance Act (25 U.S.C. 5304).
 (b)PurposeThe purpose of this section is to improve living conditions and prevent homelessness in rural tribal communities by assessing the condition of existing housing resources and preventing those resources from deteriorating and becoming uninhabitable.
 (c)Authorization of grantsThe Secretary shall award grants on a competitive basis to Indian tribes and tribal organizations to repair overcrowded homes to prevent the homes from becoming uninhabitable.
 (d)PriorityIn awarding grants under this section, the Secretary may give priority to an eligible entity that is located in a community with levels of overcrowded housing and homelessness that the Secretary determines are among the highest such levels for communities in which eligible entities are located.
 (e)Use of multiple grants for same projectMultiple eligible entities that each receive a grant under this section may use the grants for the same project.
 (f)Administrative costsThe Secretary may use not more than 3 percent of the amounts made available to carry out this section to—
 (1)administer the competition for grants under this section; (2)provide oversight of grantees; and
 (3)collect data on the use of grants awarded under this section. (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2019 and each fiscal year thereafter.
 (h)Relation to other USDA assistanceReceipt of a grant under this section by an eligible entity shall not affect the eligibility of the entity for any other assistance from the Secretary..
